DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 10, filed 12/30/2021, with respect to claims 13-14 have been fully considered and are persuasive.  The previous rejection of record has been withdrawn. 
Applicant's arguments filed 12/30/2021 with respect to the other claims in the application have been fully considered but they are not persuasive. To begin with and to reiterate from the Applicants arguments; it has been held that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). MPEP § 2125. Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific dimensions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant is broadly claiming certain features of the tub are increasing in size, distance, or width when compared against another claimed feature. These type of broad recitations of relative sizing leaves drawings of the prior art particularly suit to addressing these limitations; and further where this claimed sizing differs from the prior art, the Federal Circuit has held that, where the only difference between the prior art and the claims was . 
Allowable Subject Matter
Claim 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baldelli (US D813,358 S).
Re: Claim 1, Baldelli discloses the claimed invention including a foldable bath tub comprising a base including a bottom wall with an upwardly extending crotch support (See Annotated Fig. 1); a rim, and a basin wall disposed between and interconnecting 

    PNG
    media_image1.png
    597
    831
    media_image1.png
    Greyscale

Re: Claim 2, Baldelli discloses the claimed invention including in the extended condition of the basin wall a distance from an upper edge of the base to the at least one crease increases along the length direction of the bath tub from the first end of the bath tub to the second end of the bath tub (Depicted in Annotated Fig. 1).
Re: Claim 5, Baldelli discloses the claimed invention including the at least one crease includes first and second creases, the basin wall is foldable along the first and second creases, and in the extended condition of the basin wall a distance from the 
Re: Claim 6, Baldelli discloses the claimed invention including in the extended condition of the basin wall a distance from an upper edge of the base to each of the first crease and the second crease increases along the length direction from the first end of the bath tub to the second end of the bath tub (Depicted in Fig. 2).
Re: Claim 12, Baldelli discloses the claimed invention including a first support and a second support each pivotally connected to the rim for supporting the bath tub on an associated subjacent surface (Figs. 6-8 depicts pivoting support structures), wherein each of the first support and the second support includes a mount secured to the rim and an engaging member, wherein the engaging member is movable relative to the mount between a locked state where each engaging member is engaged to one of the first support and the second support to maintain each of the first support and the second support in an extended state and an unlocked state where each engaging member is disengaged from the one of the first support and the second support allowing each of the first support and the second support to pivot toward a folded state (Depicted in Figs. 7-14, engaging member shown in fig. 10 allowing movement, and the underside of the rim includes locking grooves for nesting the supports into the device when not in use).
Claims 3, 4, 7-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldelli (US D813,358 S) as applied to claim 1 above, and further in view of Denton et al. (US Patent No. 10,966,576).
Re: Claim 3, Baldelli discloses the claimed invention including in the extended condition and at the first end of the bath tub an inner surface of the basin wall in a cross-section taken along a length dimension of the bath tub extends a first dimension from an upper edge of the base to the at least one crease, and at the second end of the bath tub the inner surface of the basin wall in the cross-section extends a second dimension from the upper edge of the base to the at least one crease (Fig. 3, depicts extension dimensions at either end of the basin) except for a second greater dimension. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baldelli in view of Denton by causing the second dimension to greater than the first (Denton: Fig. 2-3, due to increase angle so would the second dimension of Baldelli if modified). Applicant appears to have placed no criticality on any particular angle (see Specification wherein it is required simply that the dimension is greater) and it appears that the device of Baldelli in view of Denton would work appropriately if made within the claimed dimensions. 
Re: Claim 4, Baldelli discloses the claimed invention including the basin wall in the extended condition the inner surface of the basin wall in the cross-section at the first end of the bath tub extends at a first angle relative to the bottom wall, and the inner 
Re: Claim 7, Baldelli as modified in the rejections of claim 3 in view of Denton’s altered dimensions discloses the claimed invention including respective ends of opposing sides of the basin wall nearest the first end of the bath tub are offset a greater width distance in a direction perpendicular to the length dimension as compared to respective ends of the opposing sides of the basin wall nearest to the second end of the bath tub (Denton: Figs. 4-5), and where in the extended condition and at the first end of the bath tub an inner surface of the basin wall in a cross-section taken along a length dimension of the bath tub extends a first distance from the base to the rim, and at the 
Re: Claim 8, the rejection of claim 3 above covers the limitations recited in this claim.
Re: Claim 9, the rejection of claim 4 above covers the limitations recited in this claim.
Re: Claim 10, Baldelli discloses the claimed invention including with the basin wall in the extended condition defines a first back rest support at the first end of the bath tub and a second back rest support at the second end of the bath tub (Fig. 2 depicts head groove at either end of the tube for back rest), and in view of Denton in the rejection of claim 4 above, wherein the first back rest extends at a first angle relative to the bottom wall and the second back rest extends at a second larger angle relative to the bottom wall when measured in cross-section taken along the length dimension of the bath tub (Denton: Figs. 2-3).
Re: Claim 11, Baldelli discloses the claimed invention including the bottom wall includes a drain hole located between one end of the crotch support and the first end of the bath tub (See Annotated Fig. 1 depicting a drain hole).
Re: Claim 15, the rejection of claim 10 above covers the limitations recited in this claim.
Re: Claim 16, the rejection of claim 7 above covers the limitations recited in this claim.
Re: Claim 17, the rejection of claim 3 above covers the limitations recited in this claim.
Re: Claim 18, the rejection of claim 4 above covers the limitations recited in this claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754